Exhibit 10.13
 
EMPLOYMENT AGREEMENT
 
JULY 9, 2001
 
The parties to this Employment Agreement (this “Agreement”) are Education
Management Corporation, a Pennsylvania corporation (the “Company”) and Michael
C. Markovitz, Ph.D. (the “Executive”). The Executive is presently the Chairman
of Argosy Education Group, Inc, an Illinois corporation (“Argosy”). As of the
date this Agreement is signed, the Company, HAC Inc., an Illinois corporation
and a wholly-owned subsidiary of the Company, and Argosy have entered into an
Agreement and Plan of Merger pursuant to which Argosy will become a wholly-owned
subsidiary of the Company, subject to the fulfillment of certain terms and
conditions (the “Merger Agreement”). The parties wish to provide for the
employment of the Executive as an officer of the Company and of the surviving
company in the Merger from and after the date of the closing of the Company’s
acquisition of Argosy pursuant to the Merger Agreement (the “Effective Date”).
This Agreement will become operative solely upon the closing of the Merger
Agreement, as it may be amended.
 
Accordingly, the parties, intending to be legally bound, agree as follows:
 
1.    Position and Duties.    During the term of the Executive’s employment
under this Agreement, the Company shall employ the Executive and the Executive
shall serve the Company and one or more of its direct or indirect subsidiaries
as an executive officer. As of the Effective Date, the Executive shall be the
Chairman of Argosy University and the Chairman of the surviving corporation in
the Merger. In addition, the Executive shall be invited to attend and
participate in (but not to vote at) all meetings of the Company’s Board of
Directors. He shall report to the Chief Executive Officer of the Company and
otherwise shall be subject to the direction and control of the Board of
Directors of the Company. The Executive shall use his best efforts to promote
the Company’s interests and he shall perform his duties and responsibilities
faithfully, diligently and to the best of his ability, consistent with sound
business practices. The Executive shall devote his full working time to the
business and affairs of the Company, but may



--------------------------------------------------------------------------------

engage in such activities that do not, in the reasonable opinion of the Board of
Directors of the Company, violate Section 8 or materially interfere with the
performance of his obligations to the Company under this Agreement; provided,
however, that it is understood that the Executive may spend a limited amount of
his working time on the operations and affairs of John Marshall Law School, Inc.
and PrimeTech Canada, Inc. for as long as Executive is the owner of such
entities. The Executive shall perform his duties under this Agreement in
Chicago, Illinois with the likelihood of regular travel to and from the
Company’s principal executive offices in Pittsburgh, Pennsylvania.
 
2.    Term of Employment.    The term of the Executive’s employment by the
Company or any direct or indirect subsidiary of the Company under this Agreement
shall be for a period of three (3) years commencing on the Effective Date,
subject to earlier termination under Section 5 or Section 6 or extension of such
term as described in the next sentence. The Executive’s employment under this
Agreement shall renew automatically for successive one-year periods, unless at
least one hundred eighty (180) days prior to the third or any subsequent
anniversary of the Effective Date (each such anniversary referred to herein as
an “Expiration Date”) either party shall have given notice to the other party
that the term of employment shall terminate on that anniversary date. The term
during which the Executive is employed pursuant to this Agreement shall be
referred to herein as the “Employment Term.”
 
3.    Compensation.
 
3.1.    Base Salary.    During the Employment Term, the Executive shall be
entitled to receive a base salary (“Base Salary”) at the annual rate of not less
than $225,000 for services rendered to the Company or any of its direct or
indirect subsidiaries and payable in substantially equal biweekly installments.
The Executive’s Base Salary under this Section 3.1 shall be increased on each
July 1 during the Employment Term, beginning on July 1, 2002, by the percentage
increase, if any, in the United States Bureau of Labor Statistics Consumer Price
Index for Urban Wage Earners and Clerical Workers—all items, for the Chicago
Metropolitan Area during the immediately preceding twelve (12) months. The
Executive’s Base Salary shall be subject to further increases, if any, as may be
approved at any time by the Board of Directors of



2



--------------------------------------------------------------------------------

the Company in its discretion, on the recommendation of the Compensation
Committee of the Board of Directors.
 
3.2.    Incentive Compensation.    During the Employment Term, the Executive
also shall be entitled to receive incentive compensation (a “Bonus”) in such
amounts and at such times as the Board of Directors of the Company (or a duly
authorized Compensation Committee of the Board, if applicable) may determine in
its discretion to award to him under any incentive compensation or other bonus
plan or plans for senior executives of the Company as may be established by the
Company from time to time (collectively, the “Executive Bonus Plan”). The amount
of any Bonus payable to the Executive under the Executive Bonus Plan shall be
paid to the Executive in accordance with the terms of the Executive Bonus Plan.
In accordance with the provisions of the Executive Bonus Plan and generally
subject to the discretion of the Board of Directors, the Executive shall have an
annual target bonus opportunity (a “Bonus Opportunity”). For the Company’s
fiscal year ending June 30, 2002, the Executive’s Bonus Opportunity shall be not
less than $180,000, but the actual bonus amount earned and payable shall be
contingent on the Executive meeting or exceeding performance standards and goals
to be established by the Board of Directors of the Company (or the Compensation
Committee, if applicable). For fiscal years beginning after June 30, 2002, the
Executive’s Bonus Opportunity shall be determined by the Board of Directors of
the Company (or a duly authorized Compensation Committee of the Board, if
applicable) in its discretion.
 
4.    Expenses and Other Benefits.
 
4.1.    Reimbursement of Expenses.    During the Employment Term, the Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board of Directors of
the Company for its senior executives) in performing services under this
Agreement, provided that the Executive properly accounts for such expenses in
accordance with the Company’s policies.
 
4.2.    Employee Benefits.    During the Employment Term, the Executive shall be
entitled to participate in and to receive benefits as a senior executive under
all of the Company’s



3



--------------------------------------------------------------------------------

employee benefit plans, programs and arrangements, as they may be duly amended,
approved or adopted by the Board of Directors of the Company as of the Effective
Date and from time to time thereafter, including any retirement plan, profit
sharing plan, savings plan, life insurance plan, health insurance plan,
stock-based compensation or incentive plan, accident or disability insurance
plan and any vacation policy.
 
5.    Termination of Employment.
 
5.1.    Death.    The Executive’s employment under this Agreement shall
terminate upon his death.
 
5.2.    Termination by the Company.
 
(a)    With or Without Cause.    Subject to the provisions of Section 5.2(b),
the Company may terminate the Executive’s employment under this Agreement with
or without Cause (as defined below). For purposes of this Agreement, the Company
shall have “Cause” to terminate the Executive’s employment under this Agreement
if (i) the Executive willfully, or as a result of gross negligence on his part,
fails substantially to perform and to discharge his duties and responsibilities
under this Agreement for any reason other than the Executive’s Disability (as
defined in Section 6) or (ii) the Executive engages in an action or course of
conduct which is unlawful or materially in violation of his obligations to the
Company under this Agreement and which is demonstrably and substantially
injurious to the Company, or (iii) the Executive deliberately and intentionally
violates the provisions of Sections 8.1, 8.2, 8.3 or 8.4. For purposes of this
Agreement, a “termination by the Company without Cause” shall include the
termination of the Executive’s employment on the Expiration Date solely as a
result of the Company’s electing under Section 2 not to extend the term of the
Agreement.
 
(b)    Right to Cure.    The Executive shall not be deemed to have been
terminated for Cause unless and until the occurrence of the following two
events:
 
(i)    The Executive is given a notice from the Board of Directors of the
Company that identifies with reasonable specificity the grounds for the proposed
termination of the Executive’s employment and notifies the Executive that he
shall have an opportunity to address the Board of Directors with respect to the
alleged grounds for termination at a meeting of



4



--------------------------------------------------------------------------------

the Board called and held for the purpose of determining whether the Executive
engaged in conduct described in Section 5.2. The notice shall, except as is
otherwise provided in the last sentence of this Subsection (i), provide the
Executive with thirty (30) days from the day such notice is given to cure the
alleged grounds of termination contained in this Agreement. The Board of
Directors shall determine, reasonably and in good faith, whether the Executive
has effectively cured the alleged grounds of termination. If the grounds for
termination are limited to acts or conduct described in Subsections (ii) or
(iii) of Section 5.2(a), and in the reasonable good faith opinion of the Board
of Directors those grounds may not reasonably be cured by the Executive, then
the notice required by this Section 5.2(b)(i) need not provide for any cure
period; and
 
(ii)    The Executive is given a copy of certified resolutions, duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board of Directors (excluding the Executive, if applicable) at a meeting of the
Board of Directors called and held for the purpose of finding that, in the
reasonable good faith opinion of a majority of the Board of Directors, the
Executive was guilty of conduct set forth in Section 5.2, which specify in
detail the grounds for termination and indicate that the grounds for termination
have not been cured within the time limits, if any, specified in the notice
referred to in Section 5.2(b)(i).
 
5.3.    Termination by the Executive.    The Executive may terminate his
employment under this Agreement with or without Good Reason (as defined below).
If such termination is with Good Reason, the Executive shall give the Company
notice, which shall identify with reasonable specificity the grounds for the
Executive's resignation and provide the Company with thirty (30) days from the
day such notice is given to cure the alleged grounds for resignation contained
in the notice. In the event that the Executive fails to give such notice and the
Executive's employment under this Agreement in fact terminates at the initiation
of the Executive, such termination shall be deemed a termination by the
Executive without Good Reason. For purposes of this Agreement, “Good Reason”
shall mean any of the following to which the Executive shall not consent in
writing: (i) a reduction in the Executive's Base Salary, (ii) a reduction in the
amount of the Executive's annual Bonus Opportunity of more than 20% of



5



--------------------------------------------------------------------------------

 
the Applicable Base Period Bonus Opportunity (as defined below), including a
material change in the individual performance goals applicable to the
Executive’s annual Bonus Opportunity that (A) as of the date of such change,
makes achievement of those goals highly unlikely even if the Executive performs
his obligations under this Agreement, and (B) would result in a reduction in the
annual Bonus Opportunity of more than such 20% amount, (iii) a relocation of the
Executive’s primary place of employment to a location more than fifty (50) miles
from his place of employment as described in Section 1, (iv) the reassignment of
the Executive to a position that is not an officer level position or the
assignment of duties that are not consistent with such a position, or (v) on or
after a Change in Control (as defined in Section 7.3(d)), in addition to those
events stated above, a material reduction in the Executive’s actual annual Bonus
or any diminution in offices, titles, status or reporting requirements in the
Executive’s specific corporate officer position from those in effect as of one
hundred eighty (180) days prior to the Change in Control, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice given by the Executive. For purposes of this Agreement,
“Applicable Base Period Bonus Opportunity” means (A) with respect to the annual
Bonus Opportunity for any fiscal year ending on or prior to June 30, 2004, the
annual Bonus Opportunity in effect for fiscal year 2002, and (B) with respect to
the annual Bonus Opportunity for any fiscal year ending after June 30, 2004, the
average annual Bonus Opportunity in effect for the three preceding fiscal years.
 
5.4.    Date of Termination.    “Date of Termination” shall mean the earlier of
(a) the “Expiration Date” (as defined in Section 2) and (b) if the Executive’s
employment is terminated (i) by his death, the date of his death, or (ii)
pursuant to the provisions of Section 5.2 or Section 5.3, as the case may be,
the date on which the Executive’s employment with the Company and any subsidiary
actually terminates.
 
6.    Disability.    The Executive shall be determined to be “Disabled” (and the
provisions of this Section 6 shall be applicable) if the Executive is unable to
perform his duties under this Agreement on essentially a full-time basis for six
(6) consecutive months by reason of a physical or mental condition (a
“Disability”) and, within thirty (30) days after the Company gives notice



6



--------------------------------------------------------------------------------

to the Executive that it intends to replace him due to his Disability, the
Executive shall not have returned to the performance of his duties on
essentially a full-time basis. Upon a determination that the Executive is
Disabled, the Company may replace the Executive without breaching this
Agreement; provided, however, that this Agreement shall not terminate until the
Expiration Date next following the date that the Executive is determined to be
Disabled. Prior to such Expiration Date, the Executive shall continue to be
entitled to the compensation and benefits provided in Sections 3 and 4;
provided, however, that the Company shall be entitled to offset against the
amounts payable by the Company to the Executive under this Agreement the amount
of benefits received by the Executive from third parties under long-term
disability plans carried by the Company (if any) and that in no event shall the
total annual obligation of the Company under this Agreement to make Base Salary
payments to the Executive during a period of his Disability be greater than an
amount equal to two-thirds (2/3) of the Executive’s Base Salary, beginning in
the year in which the Executive is replaced in accordance with this Section 6,
and continuing until the earlier of the year in which the Expiration Date occurs
or the year in which the Executive dies.
 
7.    Compensation Upon Termination.
 
7.1.    Death.    If the Executive’s employment under this Agreement is
terminated by reason of his death, the Company shall continue to pay the
Executive’s Base Salary at the rate in effect at the time of his death to such
person or persons as the Executive shall have designated for that purpose in a
notice filed with the Company, or, if no such person shall have been so
designated, to his estate, for a period of six (6) months after the Executive’s
date of death. The Company also shall pay to such person(s) or estate, (a) the
amount of the Executive’s Accrued Obligations (as defined below), and (b) an
amount equal to one-twelfth (1/12) of the Executive’s average annual Bonus paid
or payable under Section 3.2 with respect to the most recent three (3) full
fiscal years or, if greater, the most recent twelve (12)-month period (in each
case, determined by annualizing the bonus paid or payable with respect to any
partial fiscal year) (the “Average Bonus”), that amount being payable in each of
the six (6) months following the Date of Termination. Any amounts payable under
this Section 7.1 shall be exclusive of and in addition



7



--------------------------------------------------------------------------------

to any payments which the Executive’s widow, beneficiaries or estate may be
entitled to receive pursuant to any pension plan, profit sharing plan, employee
benefit plan, or life insurance policy maintained by the Company. For purposes
of this Agreement, the Executive’s “Accrued Obligations” means, as of the Date
of Termination, any accrued but unpaid Base Salary, accrued Bonus (including (1)
any accrued but unpaid Bonus (if any) with respect to the fiscal year prior to
the year in which the Date of Termination occurs, and (2) the amount of the
Executive’s Average Bonus multiplied by a fraction, the numerator of which is
the number of days from the first day of the fiscal year of the Company in which
such termination occurs through and including the Date of Termination and the
denominator of which is 365 (the “Pro Rata Bonus”)) and any accrued but unpaid
cash entitlements.
 
7.2.    By the Company for Cause or the Executive Without Good Reason.    If the
Executive’s employment is terminated by the Company for Cause, or if the
Executive terminates his employment other than for Good Reason, the Company
shall pay to the Executive the amount of any Accrued Obligations within 30 days
of the Date of Termination and the Company thereafter shall have no further
obligation to the Executive under this Agreement, other than for payment of any
amounts accrued and vested under any employee benefit plans or programs of the
Company.
 
7.3.    By the Executive for Good Reason or the Company other than for Cause.
 
(a)    Termination Prior to a Change in Control.
 
(i)    Severance Benefits.    Subject to the provisions of Section 7.3(a)(ii)
and Section 7.3(c), if, prior to (and not in anticipation of) or more than two
(2) years after a Change in Control (as defined in Section 7.3(d)), the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, then the Executive shall be entitled to the
following benefits (the “Severance Benefits”):
 
(A)    the amount of his Accrued Obligations, that amount being payable in a
single lump sum cash payment within thirty (30) days of the Date of Termination;
 
(B)    a cash amount equal to the sum of (1) one-twelfth (1/12) of the
Executive’s Base Salary at the highest rate in effect at any time during the
twelve (12)-month



8



--------------------------------------------------------------------------------

period prior to the Date of Termination, and (2) one-twelfth (1/12) of the
Executive’s Average Bonus, that total amount being payable in each of the twelve
(12) months following the month in which the Date of Termination occurs;
 
(C)    all welfare benefits, including (to the extent applicable) medical,
dental, vision, life and disability benefits pursuant to plans maintained by the
Company under which the Executive and/or the Executive’s family is eligible to
receive benefits and/or coverage, shall be continued for the twelve (12)-month
period following the Date of Termination, with such benefits provided to the
Executive at no less than the same coverage level as in effect as of the Date of
Termination and the Executive shall pay any portion of such cost as was required
to be borne by key executives of the Company generally on the Date of
Termination; provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 7.3(a)(i)(C) may be discontinued prior to the
end of the period provided in this Subsection (C) to the extent, but only to the
extent, that the Executive receives substantially similar benefits from a
subsequent employer;
 
(D)    key executive outplacement services in accordance with Company policies
for senior executives as in effect on the Date of Termination (or, at the
request of the Executive, a lump sum payment in lieu thereof, in an amount
determined by the Company to be equal to the estimated cost of those services);
and
 
(E)    notwithstanding any provisions of any applicable stock option plan and
agreement(s) to the contrary, any nonvested stock options granted by the Company
to the Executive and held by the Executive as of the Date of Termination, to the
extent those options were not forfeited under the terms of the applicable plan
and agreement(s) prior to the Date of Termination, shall continue to vest
pursuant to the vesting schedule applicable to such options during the twelve
(12)-month period following the Date of Termination.
 
(ii)    Conditions to Receipt of Severance Benefits under Section 7.3(a).    As
a condition to receiving any Severance Benefits (other than any Accrued
Obligations) to which the Executive may otherwise be entitled under this Section
7.3(a) only, the Executive shall execute a release (the “Release”), in a form
and substance reasonably satisfactory to the



9



--------------------------------------------------------------------------------

Company, of any claims, whether arising under Federal, state or local statute,
common law or otherwise, against the Company and its direct or indirect
subsidiaries which arise or may have arisen on or before the date of the
Release, other than any claims under this Agreement or any rights to
indemnification from the Company and its direct or indirect subsidiaries
pursuant to any provisions of the Company’s (or any of its subsidiaries’)
articles of incorporation or by-laws or any directors and officers liability
insurance policies maintained by the Company. If the Executive fails or
otherwise refuses to execute a Release within a reasonable time after the
Company’s request to do so, the Executive will not be entitled to any Severance
Benefits or any other benefits provided under this Agreement and the Company
shall have no further obligations with respect to the payment of the Severance
Benefits. In addition, if, following a termination of employment that gives the
Executive a right to the payment of Severance Benefits under Section 7.3(a), the
Executive engages in any activities that would have violated any of the
covenants in Section 8.3 (had those covenants been applicable), the Executive
shall have no further right or claim to any Severance Benefits (other than any
Accrued Obligations) to which the Executive may otherwise be entitled under this
Section 7.3(a) from and after the date on which the Executive engages in such
activities and the Company shall have no further obligations with respect to the
payment of the Severance Benefits.
 
(b)    Termination In Anticipation of or After a Change in Control.
 
(i)    Change in Control Severance Benefits.    Subject to the provisions of
Section 7.3(c), if, in anticipation of (as defined below) or within a two (2)
year period following the occurrence of a Change in Control, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, then the Executive shall be entitled to the
following benefits (the “Change in Control Severance Benefits”):
 
(A)    the sum of his Accrued Obligations, that amount being payable in a single
lump sum cash payment within thirty (30) days of the Date of Termination;
 
(B)    a cash amount equal to twenty-four (24) times the sum of (1) one-twelfth
(1/12) of the Executive’s Base Salary at the highest rate in effect at any time



10



--------------------------------------------------------------------------------

during the twelve (12)-month period prior to the Date of Termination, and (2)
one-twelfth (1/12) of the Executive’s Average Bonus, that total amount being
payable in a single lump sum cash payment within thirty (30) days of the Date of
Termination;
 
(C)    all welfare benefits, including (to the extent applicable) medical,
dental, vision, life and disability benefits pursuant to plans maintained by the
Company under which the Executive and/or the Executive’s family is eligible to
receive benefits and/or coverage, shall be continued for the twenty-four (24)
month period following the Date of Termination, with such benefits provided to
the Executive at no less than the same coverage level as in effect as of the
Date of Termination and the Executive shall pay any portion of such cost as was
required to be borne by key executives of the Company generally on the Date of
Termination; provided, however, that, notwithstanding the foregoing, the
benefits described in this Section 7.3(b)(i)(C) may be discontinued prior to the
end of the period provided in this Subsection (C) to the extent, but only to the
extent, that the Executive receives substantially similar benefits from a
subsequent employer;
 
(D)    key executive outplacement services in accordance with Company policies
for senior executives as in effect on the Date of Termination (or, at the
request of the Executive, a lump sum payment in lieu thereof, in an amount
determined by the Company to be equal to the estimated cost of those services);
 
(E)    notwithstanding any provisions of any applicable stock option plan and
agreement(s) to the contrary, all unexercised stock options held by the
Executive as of the Date of Termination shall become fully vested and shall be
immediately exercisable by the Executive pursuant to the provisions of the
applicable plan and agreement(s); and
 
(F)    notwithstanding any provisions of the Supplemental Executive Retirement
Plan (“SERP”) in which the Executive is or may be a participant to the contrary,
the Executive shall be deemed fully vested and entitled to an immediate lump sum
distribution of his benefit under the SERP, calculated as if the Executive had
been employed during the twenty-four (24) month period following the Date of
Termination and had received compensation as provided under Section 3 for that
period.



11



--------------------------------------------------------------------------------

 
(ii)    Definition of In Anticipation Of.    For purposes of this Section 7.3,
the termination of the Executive’s employment shall be deemed to have been “in
anticipation of” a Change in Control if such termination (A) was at the request
of an unrelated third party who has taken steps reasonably calculated to effect
a Change in Control, or (B) otherwise arose in connection with a Change in
Control.
 
(c)    Superseding Termination.    If, subsequent to the giving by either party
of a notice of termination under this Agreement and prior to the actual Date of
Termination pursuant to such notice, the Executive’s employment is properly
terminated pursuant to any other provision of this Agreement, the Executive
shall be entitled only to those benefits, if any, arising out of such subsequent
and superseding termination.
 
(d)    Definition of Change in Control.    For purposes of this Agreement, a
“Change in Control” shall mean, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:
 
(i)    The acquisition in one or more transactions by any individual, entity
(including any employee benefit plan or any trust for an employee benefit plan)
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of shares or other securities (as defined in Section 3(a)(10) of
the Exchange Act) representing 50% or more of either (1) the shares of common
stock of the Company (the “Company Common Stock”) or (2) the combined voting
power of the securities of the Company entitled to vote generally in the
election of directors (the “Company Voting Securities”), in each case calculated
on a fully-diluted basis in accordance with generally accepted accounting
principles after giving effect to the acquisition; provided, however, that none
of the following acquisitions shall constitute a Change in Control as defined in
this clause (i): (A) any acquisition by any shareholder or group consisting
solely of shareholders of the Company immediately prior to the date of this
Agreement or (B) any acquisition by the Company so long as such acquisition does
not result in any Person (other than any shareholder or shareholders of the
Company immediately prior to the date of this



12



--------------------------------------------------------------------------------

Agreement), beneficially owning shares or securities representing 50% or more of
either the Company Common Stock or Company Voting Securities; or
 
(ii)    Any election has occurred of persons to the Board that causes two-thirds
of the Board to consist of persons other than (A) persons who were members of
the Board on the date of this Agreement and (B) persons who were nominated for
elections as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on the date of this
Agreement; provided, however, that any person nominated for election by a Board
at least two-thirds of whom constituted persons described in clauses (A) and/or
(B) or by persons who were themselves nominated by such Board shall, for this
purpose, be deemed to have been nominated by a Board composed of persons
described in clause (A);
 
(iii)    The shareholder rights plan of the Company is triggered and the Board
fails to redeem the rights within the time provided for in the rights agreement;
 
(iv)    Approval by the shareholders of the Company of a reorganization, merger,
consolidation or similar transaction (a “Reorganization Transaction”), in each
case, unless, immediately following such Reorganization Transaction, more than
50% of, respectively, the outstanding shares of common stock (or similar equity
security) of the corporation or other entity resulting from or surviving such
Reorganization Transaction and the combined voting power of the securities of
such corporation or other entity entitled to vote generally in the election of
directors, in each case calculated on a fully-diluted basis in accordance with
generally accepted accounting principles after giving effect to such
Reorganization Transaction, is then beneficially owned, directly or indirectly,
by the shareholders of the Company immediately prior to such approval; or
 
(v)    Approval by the shareholders of the Company of (A) a complete liquidation
or dissolution of the Company or (B) the sale or other disposition of all or
substantially all of the assets of the Company, other than to a corporation or
other entity, with respect to which immediately following such sale or other
disposition more than 50% of, respectively, the shares of common stock (or
similar equity security) of such corporation or other entity and the combined
voting power of the securities of such corporation or other entity entitled



13



--------------------------------------------------------------------------------

to vote generally in the election of directors, in each case calculated on a
fully-diluted basis in accordance with generally accepted accounting principles
after giving effect to such sale or other disposition, is then beneficially
owned, directly or indirectly, by the shareholders of the Company immediately
prior to such approval.
 
7.4.    No Mitigation.    The Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Section 7 by seeking other
employment or otherwise, and, except as otherwise expressly provided in Sections
7.3(a)(i)(C) and 7.3(b)(i)(C), the amounts of compensation or benefits payable
or otherwise due to the Executive under this Section 7 or other provisions of
this Agreement shall not be reduced by compensation or benefits received by the
Executive from any other employment he shall choose to undertake following
termination of his employment under this Agreement; provided, however, that the
Executive’s entitlement to Severance Benefits or Change in Control Severance
Benefits, as the case may be, shall be subject to his compliance with the
covenants set forth in Section 8.
 
7.5.    Certain Additional Payments by the Company.
 
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any economic benefit, payment or distribution by the
Company to or for the benefit of the Employee, whether paid, payable,
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or any
interest or penalties with respect to such excise tax (such excise tax and any
applicable interest and penalties, collectively referred to in this Agreement as
the “Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up-Payment”) in an amount such that after payment by the
Executive of all applicable taxes (including any interest or penalties imposed
with respect to such taxes), the Executive retains an amount equal to the amount
he would have retained had no Excise Tax been imposed upon the Payment.
 
(b)    Subject to the provisions of Section 7.5(c), all determinations required
to be made under this Section 7.5, including whether a Gross-Up Payment is
required and the amount of such Gross-Up Payment, shall be made by the Company’s
regular outside independent



14



--------------------------------------------------------------------------------

public accounting firm (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the Date of Termination, if applicable, or such earlier time as is
requested by the Company. The initial Gross-Up Payment, if any, as determined
pursuant to this Section 7.5, shall be paid to the Executive within 5 business
days of the receipt of the Accounting Firm’s determination. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall furnish
the Executive with an opinion that he has substantial authority not to report
any Excise Tax on his federal income tax return. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm, it is possible that Gross-Up
Payments that have not been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made under
this Section 7.5(b). In the event that the Company exhausts its remedies
pursuant to Section 7.5(c) and the Executive thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by the Company to or for the benefit of the Executive.
 
(c)    The Executive shall notify the Company of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment under the terms of this Section 7.5. This notice shall be
given as soon as practicable but no later than ten business days after the later
of either (i) the date the Executive has actual knowledge of the claim, or (ii)
ten days after the Internal Revenue Service issues to the Executive either a
written report proposing imposition of the Excise Tax or a statutory notice of
deficiency with respect to the Excise Tax, and shall apprise the Company of the
nature of the claim and the date on which the claim is requested to be paid. The
Executive shall not pay the claim prior to the expiration of the thirty-day
period following the date on which he gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to the
claim is due). If the Company notifies the Executive prior to the expiration of
the above period that it desires to contest the claim, the Executive shall: (A)
give the Company any information



15



--------------------------------------------------------------------------------

reasonably requested by the Company relating to the claim, (B) take such action
in connection with contesting the claim as the Company shall reasonably request
in writing from time to time, including accepting legal representation with
respect to the claim by an attorney reasonably selected by the Company, (C)
cooperate with the Company in good faith in order to effectively contest the
claim, (D) permit the Company to participate in any proceedings relating to the
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 7.5(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of the claim and may, at its
sole option, either direct the Executive to request or accede to a request for
an extension of the statute of limitations with respect only to the tax claimed,
or pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the claim and sue for a refund, the Company shall advance the amount of the
required payment to the Executive, on an interest-free basis and shall indemnify
and hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax, including interest or penalties with respect thereto, imposed with
respect to any advance or with respect to any imputed income in relation to any
advance; and further provided that any extension of the statute of limitations
requested or acceded to by the Executive at the Company’s request and relating
to payment of taxes for the taxable year of the Executive with respect to which
the contested amount is claimed to be due is limited solely to the contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable under the
Agreement and the Executive shall be



16



--------------------------------------------------------------------------------

entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
 
(d)    If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7.5(c), the Executive becomes entitled to receive
any refund with respect to the claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 7.5(c)) promptly pay to the
Company the amount of that refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 7.5(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
the claim and the Company does not notify the Executive of its intent to contest
such denial of refund prior to the expiration of thirty days after the
determination, then the advance shall be forgiven and shall not be required to
be repaid and the amount of the advance shall offset, to the extent thereof, the
amount of Gross-Up Payment required to be paid.
 
(e)    In the event that any state or municipality or subdivision thereof shall
subject any Payment to any special tax which shall be in addition to the
generally applicable income tax imposed by the state, municipality, or
subdivision with respect to receipt of the Payment, the foregoing provisions of
this Section 7.5 shall apply, mutatis mutandis, with respect to such special
tax.
 
7.6.    Severance Benefits Not Includable for Employee Benefits
Purposes.    Subject to all applicable federal and state laws and regulations,
income recognized by the Executive pursuant to the provisions of this Section 7
(other than income accrued but unpaid as of the Date of Termination) shall not
be included in the determination of benefits under any employee benefit plan (as
that term is defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended) or any other benefit plans, policies or programs
applicable to the Executive that are maintained by the Company or any of its
direct or indirect subsidiaries and the Company shall be under no obligation to
continue to offer or provide such benefits to the Executive after the Date of
Termination other than as provided under this Section 7 or to the extent to
which any benefit under a pertinent plan has accrued as of the Date of
Termination.



17



--------------------------------------------------------------------------------

 
7.7.    Exclusive Benefits.    The Severance Benefits payable under Section
7.3(a) and the Change in Control Severance Benefits payable under Section
7.3(b), if either benefits become applicable under the terms of this Agreement,
shall be mutually exclusive and shall be in lieu of any other severance or
similar benefits that would otherwise be payable under any other agreement,
plan, program or policy of the Company.
 
8.    Restrictive Covenants.
 
8.1.    Confidentiality.    The Executive recognizes that the services to be
performed by him under this Agreement are special, unique and extraordinary in
that, by reason of his employment with the Company or an Affiliate (as defined
below), he may acquire confidential information and trade secrets concerning the
operation of the Company or an Affiliate, the use or disclosure of which could
cause the Company or an Affiliate substantial loss and damages which could not
be readily calculated and for which no remedy at law would be adequate. For
purposes of this Section 8, the term “Affiliate” means any direct or indirect
subsidiary of the Company, including any individual, partnership, firm,
corporation or other business organization or entity that controls, is
controlled by, or is under common control with, the Company. Accordingly, during
the Employment Term and at all times thereafter, the Executive covenants and
agrees with the Company that he shall not at any time, except in the performance
of his obligations to the Company under this Agreement or with the prior written
consent of the Board of Directors of the Company, directly or indirectly,
disclose any secret or confidential information that he may learn or has learned
by reason of his association with the Company, or any predecessors to their
business, or use any such information to the detriment of the Company or an
Affiliate. The term “confidential information” includes information not
previously disclosed to the public or to the trade by the Company’s management
or otherwise known by the public or the trade with respect to the Company’s
products, facilities and methods, research and development, trade secrets and
other intellectual property, systems, patents and patent applications,
procedures, manuals, confidential reports, product price lists, customer lists,
financial information (including the revenues, costs or profits associated with
any of the Company’s products), business plans, prospects or opportunities;
provided, however, that the term “confidential information” shall not



18



--------------------------------------------------------------------------------

include, and the Executive shall have no obligation under this Agreement with
respect to, any information that (a) becomes generally available to the public
other than as a result of a disclosure by the Executive or his agent or other
representative or (b) becomes available to the Executive on a non-confidential
basis from a source other than the Company or any Affiliate. The Executive shall
have no obligation under this Agreement to keep confidential any of the
confidential information to the extent that a disclosure of it is required by
law or is consented to by the Company; provided, however, that if and when such
a disclosure is required by law, the Executive promptly shall provide the
Company with notice of such requirement, so that the Company may seek an
appropriate protective order.
 
8.2.    Exclusive Property.    The Executive confirms that all confidential
information is the exclusive property of the Company. All business records,
papers and documents kept or made by the Executive relating to the business of
the Company or its direct or indirect subsidiaries shall be and remain the
property of the Company or the applicable subsidiary during the Employment Term
and at all times thereafter. Upon the termination of his employment with the
Company or upon the request of the Company at any time, the Executive shall
promptly deliver to the Company, and shall retain no copies of, any written
materials, records and documents made by the Executive or coming into his
possession concerning the business or affairs of the Company or its direct or
indirect subsidiaries; provided, however, that the Executive shall be permitted
to retain copies of any documents or materials of a personal nature or otherwise
related to the Executive’s rights under this Agreement.
 
8.3.    Non Competition.    During the Employment Term and, except as provided
in the last sentence of this Section 8.3, for a period of one (1) year after the
Date of Termination, the Executive shall not, unless he receives the prior
written consent of the Company, directly or indirectly, own an interest in,
manage, operate, join, control, lend money or render financial or other
assistance to, participate in or be connected with, as an officer, employee,
partner, stockholder, consultant or otherwise, or engage in any activity or
capacity (collectively, the “Competitive Activities”) with respect to any
individual, partnership, limited liability company, firm, corporation or other
business organization or entity (each, a “Person”), that is engaged



19



--------------------------------------------------------------------------------

directly or indirectly in the ownership or operation of proprietary
post-secondary schools or that is in competition with any of the business
activities of the Company or its direct or indirect subsidiaries either (i)
anywhere in the United States or (ii) in any other country in which the Company
or its direct or indirect subsidiaries conduct, or actively intend to conduct,
business as of the Date of Termination; provided, however, that the foregoing
(a) shall not apply with respect to any line-of-business in which the Company or
its direct or indirect subsidiaries was not engaged on or before the Expiration
Date or the Date of Termination, as the case may be, and (b) shall not prohibit
the Executive from (i) lecturing or teaching, whether paid or unpaid, and
whether for a competitor of the Company or otherwise; (ii) writing or publishing
academic materials for a Person that is not a competitor of the Company, or
(iii) owning, or otherwise having an interest in, less than one percent (1%) of
any publicly-owned entity or three percent (3%) or less of any private equity
fund or similar investment fund that invests in education companies, provided
the Executive has no active role with respect to any investment by such fund in
any Person referred to in this Section 8.3. It is further understood and
acknowledged that Executive’s ownership of John Marshall Law School, Inc. and
PrimeTech Canada, Inc. shall not be considered to be violations of this Section
8.3. The Executive shall not be subject to the covenants contained in this
Section 8.3 and such covenants shall not be enforceable against the Executive
from and after the date that the Executive’s employment is terminated (i) by the
Company without Cause, (ii) by the Executive for Good Reason or (iii) in
anticipation of or within two (2) years after a Change in Control.
 
8.4.    Non-Solicitation.    During the Term of the Executive’s Employment and
for a period of one (1) year after the Date of Termination, the Executive shall
not, whether for his own account or for the account of any other Person (other
than the Company or its direct or indirect subsidiaries), intentionally solicit,
endeavor to entice away from the Company or its direct or indirect subsidiaries,
or otherwise interfere with the relationship of the Company or its direct or
indirect subsidiaries with, any person who is employed by the Company or its
direct or indirect subsidiaries (including, but not limited to, any independent
sales representatives or organizations).



20



--------------------------------------------------------------------------------

 
8.5.    Injunctive Relief.    Subject to the exceptions contained in Section
8.3, the Executive acknowledges that a breach of any of the covenants contained
in this Section 8 may result in material, irreparable injury to the Company for
which there is no adequate remedy at law, that it shall not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat of breach, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 8 or such other
relief as may be required to specifically enforce any of the covenants in this
Section 8. The Executive agrees and consents that injunctive relief may be
sought in any state or federal court of record in the Commonwealth of
Pennsylvania, or in the state and county in which a violation may occur or in
any other court having jurisdiction, at the election of the Company; to the
extent that the Company seeks a temporary restraining order (but not a
preliminary or permanent injunction), the Executive agrees that a temporary
restraining order may be obtained ex parte. The Executive agrees and submits to
personal jurisdiction before each and every court designated above for that
purpose.
 
8.6.    Blue-Pencilling.    The parties consider the covenants and restrictions
contained in this Section 8 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction shall be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.
 
9.    Miscellaneous.
 
9.1.    Assignment; Successors; Binding Agreement.    This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Executive performs substantial
services; provided, however, that no such assignment shall relieve the Company
of its obligations



21



--------------------------------------------------------------------------------

hereunder without the express written consent of the Executive. Subject to the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the parties and their respective heirs, legatees, devisees, personal
representatives, successors and assigns.
 
9.2.    Modification and Waiver.    No provision of this Agreement may be
modified, waived, or discharged unless such waiver, modification or discharge is
duly approved by the Board of Directors of the Company and is agreed to in
writing by the Executive and such officer(s) as may be specifically authorized
by the Board of Directors of the Company to effect it. No waiver by any party of
any breach by any other party of, or of compliance with, any term or condition
of this Agreement to be performed by any other party, at any time, shall
constitute a waiver of similar or dissimilar terms or conditions at that time or
at any prior or subsequent time.
 
9.3.    Entire Agreement.    No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either party which is not set forth expressly in this Agreement.
Further, this Agreement shall amend and supersede any and all previously
existing employment or consulting agreements between the Executive and the
Company or any of its direct or indirect subsidiaries or affiliates.
 
9.4.    Governing Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Pennsylvania other than the conflict of laws provision thereof.
 
9.5.    Arbitration.    In the event of any dispute, controversy or claim
between the Company and the Executive arising out of or relating to the
interpretation, application or enforcement of any provision of this Agreement
(other than with respect to provisions under Section 8 of this Agreement),
either the Company or the Executive may, by written notice to the other, require
such dispute or difference to be submitted to arbitration. The arbitrator or
arbitrators shall be selected by agreement of the parties or, if they do not
agree on an arbitrator or arbitrators within 30 days after one party has
notified the other of his or its desire to have the question settled by
arbitration, then the arbitrator or arbitrators shall be selected by the
American Arbitration Association (the “AAA”) in Pittsburgh, Pennsylvania. The
determination reached in such arbitration shall be final and binding on all
parties without any right of appeal or further



22



--------------------------------------------------------------------------------

dispute. Execution of the determination by such arbitrator may be sought in any
court of competent jurisdiction. The arbitrators shall not be bound by judicial
formalities and may abstain from following the strict rules of evidence and
shall interpret this Agreement as an honorable engagement and not merely as a
legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Pittsburgh, Pennsylvania, and shall be conducted in
accordance with the Commercial Arbitration Rules of the AAA.
 
9.6.    Consent to Jurisdiction and Service of Process.    In the event of any
dispute, controversy or claim between the Company and the Executive arising out
of or relating to the interpretation, application or enforcement of the
provisions of Section 8 or Section 9.5, the Company and the Executive agree and
consent to the personal jurisdiction of the Court of Common Pleas for Allegheny
County, Pennsylvania and/or the United States District Court for the Western
District of Pennsylvania for resolution of the dispute, controversy or claim,
and that those courts, and only those courts, shall have exclusive jurisdiction
to determine any dispute, controversy or claim related to, arising under or in
connection with Section 8 of this Agreement. The Company and the Executive also
agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Executive at his or
her last known address as reflected in the Company’s records.
 
9.7.    Resignation from Board.    Upon a termination of the Executive’s
employment under this Agreement for any reason, the Executive shall, if
requested by the Company’s Board of Directors, promptly resign as a member of
the Board of Directors of the Company or its direct or indirect subsidiaries.
 
9.8.    Withholding of Taxes.    The Company shall withhold from any amounts
payable under the Agreement all Federal, state, local or other taxes as legally
shall be required to be withheld.



23



--------------------------------------------------------------------------------

 
9.9.    Notice.    For the purposes of this Agreement, notices and all other
communications to either party provided for in this Agreement shall be furnished
in writing and shall be deemed to have been duly given when delivered or when
mailed if such mailing is by United States certified or registered mail, return
receipt requested, postage prepaid, addressed to such party (notices to the
Company being addressed to the Secretary of the Company) at the Company’s
principal executive office, or at other address as either party shall have
designated by giving written notice of such change to the other party at anytime
hereafter.
 
9.10.    Severability.    The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
9.11.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
9.12.    Headings.    The headings used in this Agreement are for convenience
only, do not constitute a part of the Agreement, and shall not be deemed to
limit, characterize, or affect in any way the provisions of the Agreement, and
all provisions of the Agreement shall be construed as if no headings had been
used in the Agreement.
 
9.13.    Construction.    As used in this Agreement, unless the context
otherwise requires: (a) the terms defined herein shall have the meanings set
forth herein for all purposes; (b) references to “Section” are to a section
hereof; (c) all “Schedules” referred to herein are incorporated herein by
reference and made a part hereof; (d) “include,” “includes” and “including” are
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import; (e) “writing,” “written” and
comparable terms refer to printing, typing, lithography and other means of
reproducing words in a visible form; (f) “hereof,” “herein,” “hereunder” and
comparable terms refer to the entirety of this Agreement and not to any
particular section or other subdivision hereof or attachment hereto; (g)
references to any gender include references to all genders; and (h) references
to any agreement or other



24



--------------------------------------------------------------------------------

instrument or statute or regulation are referred to as amended or supplemented
from time to time (and, in the case of a statute or regulation, to any successor
provision).



25



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date
and year first above written.
 
EDUCATION MANAGEMENT CORPORATION
By:
 
/s/ Robert B. Knutson        

--------------------------------------------------------------------------------

Name:
 
Robert B. Knutson
Title:
 
Chairman and Chief Executive Officer

 
EXECUTIVE
By:
 
/s/ Michael C. Markovitz        

--------------------------------------------------------------------------------

Name:
 
Michael C. Markovitz, Ph.D.



26